FLETCHER, Judge
(dissenting):
I dissent. I adhere to the thinking I expressed in my dissent in United States v. Hill, 5 M.J. 114, 116 (C.M.A.1978).
I have no question with the majority opinion’s conclusion that the actions of Agents Coates, Davis and Shanley, taken in concert, rise to interrogation as defined in Rhode Island v. Innis, 446 U.S. 291, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980). I disagree as to the question of whether the appellant waived his right to counsel. I find in the present case there was an effective waiver, in that Agent Shanley did the following:
1. Readvised appellant of his right to silence and counsel.
2. He specifically advised the appellant that since he had previously requested an attorney, he need not “make any statement whatsoever.”
3. Secured from appellant an oral statement that having “had time to think,” he now “wanted to make a statement.”
4. Had appellant sign a waiver statement that now he wanted to talk without a lawyer.
5. Had appellant put in his statement why he decided to talk without a lawyer. I would affirm the United States Army
Court of Military Review.